Title: Thomas Jefferson to Jeremiah A. Goodman, 11 July 1814
From: Jefferson, Thomas
To: Goodman, Jeremiah A.


          
						Dear Sir:
						Monticello,
							July 11, ’14
						
					
          I duly received your letter by Mr. Chisholm. The difficulty of
			 the saw mills in sawing longer stocks than their saw-frame has never been regarded here. We take out the head block which holds the slab end of the stock; let the stock
			 shoot back beyond that as far as it will go, and leave the slab end to be sawed by hand, for a stock of 24 f in a mill of 21 f. there would remain 3 f. of every plank to be cut by hand.—There is
			 some
			 trouble in taking out the head-block: but this would be well paid in allowing for the whole stock as if sawed to the whole length.
			 It requires too a double set of dogs, if this should be a
			 difficulty
			 let Will make the extra dogs for me to be lent to the mill, unless they should be willing to keep them in part payment for the plank. If the stocks would be too heavy after they were sawed for your
			 teams to bring home, split them into halves, or otherwise to suit the strength of your team, leaving as many planks together as you can haul.
			 We must get Mr. Adkinson to have the slab ends sawed out. This matter is so important to the preservation of the work we have done that I
			 hope you will get over all difficulties and have it accomplished. We have a poor crop of wheat here, occasioned by the rust. I am sorry to learn
			 yours are
			 the same.
			 Our oats are fine.
			 Send Will’s wagon off so as to be here in a fortnight from this time. Accept my best wishes.
          
						th: jefferson.
					
        